Case 3:20-cv-11396-RHC-EAS ECF No. 1-6 filed 06/01/20   PageID.44   Page 1 of 3




                          EXHIBIT 5
          Case 3:20-cv-11396-RHC-EAS ECF No. 1-6 filed 06/01/20                                                                         PageID.45               Page 2 of 3                  




                                                                                                                             Michigan Department of State - Uniform Commercial Code
UCC FINANCING STATEMENT
FOLLOW INSTRUCTIONS
                                                                                                                                         Filing Number: 20171019000864-9
A. NAME & PHONE OF CONTACT AT FILER (optional)
                                                                                                                                       Filing Date and Time: 10/19/2017 03:53 PM
     CRESTMARK EQUIPMENT FINANCE, INC.
 B. E-MAIL CONTACT AT FILER (optional)                                                                                                             Total Number of Pages: 1
     BROGERS@CRESTMARK.COM                                                                                                               (This document was filed electronically)
 C. SEND ACKNOWLEDGEMENT TO: (Name and Address)
     CRESTMARK EQUIPMENT FINANCE, INC.
     40950 WOODWARD AVENUE
     SUITE 201
     Bloomfield Hills, MI 48304 USA
                                                                                                                     THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor's name); if any part of the Individual Debtor's
   name will not fit in line 1b, leave all of item 1 blank, check here and provide the Individual Debtor information in item 10 of the Financing Statement Addendum (Form UCC1Ad)
     1a. ORGANIZATION'S NAME
     SIMON AUTOMOTIVE, LLC
OR
     1b. INDIVIDUAL'S SURNAME                                                          FIRST PERSONAL NAME                                 ADDITIONAL NAME(S)/INITIAL(S)         SUFFIX


 1c. MAILING ADDRESS                                                                   CITY                                                STATE     POSTAL CODE                 COUNTRY
180 S TELEGRAPH RD.                                                                    Waterford                                           MI        48328                       USA
2. DEBTOR'S NAME: Provide only one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor's name); if any part of the Individual Debtor's
   name will not fit in line 2b, leave all of item 2 blank, check here and provide the Individual Debtor information in item 10 of the Financing Statement Addendum (Form UCC1Ad)
     2a. ORGANIZATION'S NAME


OR
     2b. INDIVIDUAL'S SURNAME                                                          FIRST PERSONAL NAME                                 ADDITIONAL NAME(S)/INITIAL(S)         SUFFIX


 2c. MAILING ADDRESS                                                                   CITY                                                STATE     POSTAL CODE                 COUNTRY



3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide only one Secured Party name (3a or 3b)
     3a. ORGANIZATION'S NAME
     CRESTMARK EQUIPMENT FINANCE, INC.
OR
     3b. INDIVIDUAL'S SURNAME                                                          FIRST PERSONAL NAME                                 ADDITIONAL NAME(S)/INITIAL(S)         SUFFIX


 3c. MAILING ADDRESS                                                                   CITY                                                STATE     POSTAL CODE                 COUNTRY
40950 WOODWARD AVENUE SUITE 201                                                        Bloomfield Hills                                    MI        48304                       USA
4. COLLATERAL: This financing statement covers the following collateral:




  All of the equipment and all modifications, additions, replacements and substitutions and proceeds thereto, in whole or in part, as described on Equipment
  Finance Agreement #170763-VF000 dated September 7, 2017 between Debtor and Crestmark Equipment Finance, Inc., dba Allstate Capital, as lender,
  as it may be amended from time to time, together with all Finance Payments and other amounts payable thereunder, including all proceeds and insurance
  proceeds.




5. Check only if applicable and check only one box: Collateral is   held in a Trust (see UCC1Ad, item 17 and Instructions)   being administered by a Decedent's Personal Representative

6a. Check only if applicable and check only one box:                                                                              6b. Check only if applicable and check only one box:
      Public-Finance Transaction         Manufactured-Home Transaction                A Debtor is a Transmitting Utility                 Agricultural Lien       Non-UCC Filing

7. ALTERNATIVE DESIGNATION (if applicable):                 Lessee/Lessor           Consignee/Consignor            Seller/Buyer            Bailee/Bailor          Licensee/Licensor
8. OPTIONAL FILER REFERENCE DATA:
     Simon Automotive, LLC

FILING OFFICE COPY — UCC FINANCING STATEMENT (Form UCC1) (Rev. 04/20/11)
Case 3:20-cv-11396-RHC-EAS ECF No. 1-6 filed 06/01/20   PageID.46   Page 3 of 3
